 1   McGREGOR W. SCOTT
     United States Attorney
 2   MELANIE L. ALSWORTH
     KIMBERLY A. SANCHEZ
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6
     Attorneys for Plaintiff
 7   United States of America

 8

 9

10                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    UNITED STATES OF AMERICA,                       No. 1:15-CR-00329 DAD
13                                  Plaintiff,
14                           v.                    STIPULATION TO CONTINUE SENTENCING
15    CHRISTOPHER VALDEZ,
16                                 Defendant.
17

18

19
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
20
     Attorney and Melanie L. Alsworth, Assistant U.S. Attorney, and Carol Moses, attorney for
21
     defendant, that the sentencing set for, February 11, 2019, at 10:00 am before the Honorable Dale
22
     A. Drozd, U.S. District Court Judge, be continued to March 4, 2019 at 1:30 p.m.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                      1
 1          Government Counsel was out of the office for an extended period of time due to a family

 2   emergency, and needs additional time to review the Presentence Report and submit informal

 3   objections, if appropriate, on or before January 28, 2019. Defense counsel does not object to this

 4   request.

 5

 6

 7
                                                           Respectfully submitted,
 8
     Dated: January 25, 2019                               McGREGOR W. SCOTT
 9                                                         United States Attorney

10                                                By       /s/ Melanie L. Alsworth
                                                           MELANIE L. ALSWORTH
11                                                         Assistant U.S. Attorney

12   Dated: January 25, 2019                               /s/ Carol Moses
                                                           CAROL MOSES
13                                                         Attorney for Defendant

14

15                                               ORDER

16          For the reasons stated in the parties’ stipulation, the sentencing hearing scheduled for
17   Feburary 11, 2019, at 10:00 a.m. is hereby continued to March 4, 2019 at 1:30 p.m.
18
     IT IS SO ORDERED.
19
        Dated:     January 25, 2019
20                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                       2
